[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-1262

        THE GREAT WEST-LIFE ASSURANCE COMPANY, ET AL.,

                    Plaintiffs, Appellees,

                              v.

                        OMAR S. ZAKI,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Nancy Gertner, U.S. District Judge]

                            Before

                   Boudin, Circuit Judge,
               Coffin, Senior Circuit Judge,
                 and Lynch, Circuit Judge.

   Omar S. Zaki on brief pro se.
   Robert L. Hamer, Robert B. Gibbons, Mirick, O'Connell,
DeMallie &amp; Lougee, LLP, Joseph F. Ryan, Lyne, Woodworth &amp; Evarts
LLP, Philip M. Howe and Lecomte, Emanuelson, Montejunas &amp; Doyle on
brief for appellees.

October 6, 1999

          Per Curiam.    By order of November 4, 1998, we
postponed the processing of this appeal from a post-judgment
charging order to avoid the possibility of piecemeal review. 
Appellees have informed us that all of the district court
motions by and against the reach and apply defendant, Anne L.
Zaki, have been withdrawn.  The district court proceedings now
have concluded, and no appeal has been taken by Anne L. Zaki. 
          Reviewing the arguments relating to appellant Omar S.
Zaki's interests in the light of the slim record thus properly
before us, the order is affirmed.  Below, appellant did not
squarely present in a timely fashion the arguments about his
own interests which he seeks to raise here, but merely denied
having an interest in the partnership.  His arguments about the
rights and prerogatives of the IRS and Anne L. Zaki also are
not properly before us. 
          Accordingly, insofar as the charging order determines
appellees' rights against appellant Omar S. Zaki and any
interest which appellant Zaki may have in the limited
partnership, the judgment is affirmed.